Citation Nr: 1510013	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO. 13-10 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right knee disability, to include degenerative joint disease (DJD).


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 until April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in RO Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the record the Board finds that additional development is required prior to adjudication of the Veteran's claim.

The Veteran's claim was previously remanded by the Board in December 2013, in pertinent part to obtain outstanding treatment records along with a VA medical opinion.  In March 2014 the Veteran was provided a VA examination to assess the nature and etiology of his right knee disability.  The report reflects a negative nexus opinion.  However, the examiner did not provide an opinion as to whether or not the Veteran's right knee disability was caused or aggravated by his service-connected left knee disability.  Further, the Board does not find the examiner's rationale to be adequate with respect to her direct service connection opinion.  Therefore, the Board finds this examination to be inadequate for VA purposes.

As the December 2013 remand directives have not been substantially complied with, additional remand is necessary to obtain an adequate VA medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records since March 2013.  All attempts to obtain these records must be documented.

2. Thereafter, obtain a medical opinion from an appropriate VA clinician who has not yet reviewed the Veteran's claim.  The claims file, including a copy of this remand must be provided to the examiner.  If an in-person examination is deemed necessary one should be scheduled.  After a review of all of the evidence, including the Veteran's service treatment records from 1987, the examiner is asked to opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability began in service, was caused by service, or is otherwise related to service?

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability was caused or aggravated by his service-connected left knee disability?

Aggravation is defined as the permanent worsening beyond the natural progression of the condition.

Any opinions rendered must be supported by adequate rationale.

3. Notify the Veteran that he must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4. Thereafter, the AMC/RO should re-adjudicate the claim on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




